356 S.W.3d 838 (2012)
Loraine Joyce JENKINS, Appellant,
v.
Chad Jeremy GOEBEL, Respondent.
No. WD 73978.
Missouri Court of Appeals, Western District.
January 10, 2012.
Michaela Shelton, Overland Park, KS, for Appellant.
Lori E. McCutchen, Kansas City, MO, Kelly C. Tobin, Parkville, MO, for Respondent.
Before Division II: MARK D. PFEIFFER, Presiding Judge, and VICTOR C. HOWARD and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Loraine Jenkins appeals from the judgment of the Circuit Court of Clay County, Missouri, modifying the support and custody arrangement between Jenkins and Chad Goebel regarding the care of their son. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).